Citation Nr: 1601614	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-04 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether the reduction of the bilateral knee scars from 10 percent to noncompensable was proper.  

2.  Whether the reduction of right knee instability from a 20 percent rating to noncompensable was proper. 

3.  Whether the reduction of left knee instability from a 20 percent rating to noncompensable was proper. 

4.  Entitlement to a rating in excess of 20 percent for right knee arthritis with limitation of motion. 

5.  Entitlement to a rating in excess of 20 percent for left knee arthritis with limitation of motion. 




REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to April 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision and a February 2014 rating decision, both by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The April 2013 rating decision denied the Veteran's claim for increased ratings for his arthritis of the bilateral knees.  The Veteran filed a Notice of Disagreement (NOD) in May 2013 and the RO issued a Statement of the Case (SOC) in January 2014.  The Veteran perfected his appeal in February 2014.  The RO issued a Supplemental SOC in May 2015. 

The February 2014 rating decision reduced the Veteran's ratings for instability of the bilateral knees from 20 percent disabling to noncompensable, and reduced the Veteran's disability rating for bilateral knee scars from 10 percent disabling to noncompensable.  The Veteran filed a NOD in February 2014 and the RO issued a SOC in May 2015.  The Veteran perfected his appeal in May 2015.  

In September 2015, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased ratings for left and right knee arthritis with limitation of motion and whether the reduction of the Veteran's disability ratings from 20 percent disabling to noncompensable for left and right knee instability was proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2013 rating decision, the RO proposed reducing the rating for the Veteran's bilateral knee scars from 10 percent to noncompensable.

2.  In a February 2014 rating decision, the RO reduced the rating for the Veteran's bilateral knee scars from 10 percent to noncompensable effective May 1, 2104. 

3.  The Veteran's scars were examined in March 2011, March 2013, May 2013, and June 2013; at each examination, the Veteran's scars were not noted to be painful, unstable or measuring in a total area greater than 39 square centimeters.  

4.  Sustained improvement of the service-connected bilateral knee scars under the ordinary conditions of life has been shown.





CONCLUSION OF LAW

The reduction in the evaluation of bilateral knee scars from 10 percent to noncompensable was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344 (2015); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

Here, the Veteran received adequate notice in a letter dated February 2011.  This letter informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The rating decision on appeal reflects the initial adjudication of the claims after issuance of this letter.  Hence, the letter met the VCAA's timing of notice requirement.  Additionally, the Veteran was notified by a rating decision dated in April 2013 of the proposal to reduce his ratings, to include the rating for his bilateral knee scars.  He was notified, in detail, of the reasons therefor.  The May 2014 rating decision effectuated that decision.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, and statements from the Veteran and his representative.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in September 2015, the undersigned VLJ identified the issues on appeal and discussed the Veteran's bilateral knee disabilities in depth.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Moreover, the record fails to show harmful error under Bryant as the development necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

Further, the Veteran has been medically evaluated in conjunction with the issue of the reduction of the Veteran's rating for scars of the bilateral knees.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2015). 

The Board observes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective in October 2008.  Nevertheless, the revised criteria only apply to claims filed on or after October 23, 2008.  As the Veteran's separate rating for his bilateral knee scars was granted by a December 30, 2009, rating decision, after the Veteran filed a claim for increase for his bilateral knee disability in June 2009, the new criteria are for application in this case. 

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2015).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (2015)

As an initial matter, the Board notes that because the 10 percent rating for scars to the bilateral knees was in effect for a period exceeding five years (from February 17, 2009 to May 1, 2014), the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings apply.  See 38 C.F.R. § 3.344 (2015).

The Board also notes that appropriate due process procedures were followed with respect to the rating reduction.  Specifically, in an April 2013 rating decision, the Veteran was informed of the proposed reduction for the bilateral knee scars and his right to submit evidence showing that such change should not be made.  Thereafter, a May 2014 rating decision reduced the award, effective May 1, 2014.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met.  

As noted above, service connection for bilateral knee scars was established by a December 2009 rating decision. 

At a VA examination in March 2009, the Veteran's scars on the bilateral knees, which were measured to be approximately six centimeters by two centimeters each, were tender with disfigurement, hypopigmentation, and abnormal texture.  The evaluation of 10 percent was established based on the Veteran's tender scars of the bilateral knee.  A higher evaluation was not granted because there was no evidence that there were three or four scars that were unstable or painful.

During a March 2011 VA examination, the Veteran's bilateral knee scars were examined.  The examiner noted that the Veteran had a linear scar located on his right knee from the right knee surgery that the Veteran had in 1975.  The scar measured seven centimeters by one centimeter and was not painful on examination.  There was no skin breakdown; the examiner described the scar as a superficial scar with no underlying tissue damage.  There was no inflammation, edema, or keloid formation.  The scar was described as disfiguring but it caused no limitation of motion or function due to the scar.  The examiner noted another scar on the Veteran's right knee due to right knee surgery.  The scar was measured to be three centimeters by one centimeter and it was not painful on examination.  There was no skin breakdown and no underlying tissue damage.  There was no inflammation, edema, or keloid formation.  The examiner indicated that the scar is not disfiguring, does not limit his limitation of motion, and does not cause any limitation of function.  

The examiner examined the Veteran's left knee and noted that there was a scar on the left knee measuring eight centimeters by one centimeter.  It was not painful on examination, there was no skin breakdown, and there was no underlying tissue damage.  The examiner found no inflammation, edema, or keloid formation.  The examiner noted that the scar is disfiguring but that it does not limit the Veteran's motion.  There was no limitation of function due to the scar, either.  The examiner noted an additional scar to the left knee, which measured two centimeters by one centimeter.  It was not painful, there was no skin breakdown, and it was described as a superficial scar with no underlying tissue damage.  The scar was not noted to be disfiguring; it did not limit the Veteran's motion or functional ability.  

Another examination of the Veteran's bilateral knee scars was provided in March 2013.  The examiner noted the Veteran's bilateral knee scars but indicated that none of the scars were painful or unstable.  The scars, which have been previously noted to have been from the Veteran's knee surgeries, were not due to burns.  The examiner noted that the Veteran had two linear scars on his right knee.  One scar measured nine centimeters by one centimeter and the other measured three centimeters by one centimeter.  The examiner noted three scars on the Veteran's left knee; one measured seven centimeters by one centimeter and the other two measured three centimeters by one centimeter.  The examiner found that none of the Veteran's scars caused limitation of function or any other pertinent physical findings, complications, conditions, signs, or symptoms.  The examiner found that the scars caused no functional impact.  

Additional VA examinations were provided in May 2013 and June 2013.  During the May 2013 VA examination, the existence of the Veteran's bilateral knee scars was noted.  The examiner did not indicate whether the scars were painful or unstable or whether the total area of all of the scars was not equal to 39 square centimeters.  In June 2013, the examiner noted the Veteran's scars but indicated that none of the scars were painful or unstable, and that the total area of all of the scars was not equal to 39 square centimeters.

Upon review of the record, the Board concludes that the reduction in the evaluation of the Veteran's bilateral knee scars was proper.  As noted above, the 10 percent evaluation was assigned for the tenderness associated with the Veteran's scars.  However, the examinations dated from March 2011 through June 2013 indicated that the Veteran's scars were not painful or unstable, and the total area was not equal to 39 square centimeters.  No other abnormalities were noted to any of the Veteran's scars and they did not affect his functional abilities at all.  

The reduction in this case was initiated following two VA examinations which were as thorough as the one upon which the 10 percent evaluation was assigned.  As improvement was clearly shown since the award of 10 percent, the reduction was proper.  See 38 C.F.R. § 3.344(a). 

In light of the evidence above, the Board finds that the Veteran's bilateral knee scars have improved since the 10 percent evaluation was assigned.  Appropriate due process procedures were followed, and the reduction was based upon more than one examination.  Therefore, the reduction from 10 percent to noncompensable effective May 1, 2014, was proper, and the appeal is denied.

The Board has also considered whether the Veteran's bilateral knee scars presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably described the Veteran's disability level and symptomatology during the relevant period, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture was contemplated by the rating schedule, and the assigned schedular evaluations were, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The reduction from 10 percent to noncompensable for bilateral knee scars was proper. The appeal is denied.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the issues of entitlement to an increased ratings for left and right knee arthritis with limitation of motion and whether the reduction of the Veteran's disability ratings from 20 percent disabling to noncompensable for left and right knee instability was proper.

As an initial matter, the Veteran testified during his September 2015 Board hearing that he uses his wheelchair exclusively when he is out of his home.  He indicated that he cannot use the wheelchair in his home, so he uses a walker for ambulation instead.  He reported symptoms of instability, he described his knees as "giving way" and reported that he feels like his "kneecaps slip" out of place.  He reported that his knees are approximately the same in severity of the symptoms.  He indicated that he has a painful range of motion and that his knees hurt even when he is sitting; he also reported that they grind when he walks.  He wears knee braces at all times.  The Veteran indicated that he is in receipt of Social Security Administration benefits based solely on the limitations caused by his bilateral knee disabilities.  He reported swelling below his knees and indicated that he is prescribed gabapentin and methadone anti-inflammatories for his knees.  Due to the instability in his knees, he stated that he does not do anything while his wife is at work if he is alone.  He also reported that his knees lock up and that he cannot walk upstairs; he has ramps in his home.  The Veteran reported receiving treatment from the VA Medical Center in Seattle as well as a VA treatment center in Port Angeles.  He reported that he gets relief when he can stretch his legs out.  Finally, he indicated that he has not worked in approximately four years.  He stated that he quit his job due to his knee pain.  

With regard to the RO's reduction of the Veteran's ratings for instability of the left and right knees, the Board recognizes that the Veteran repeatedly complained of bilateral knee instability during his September 2015 Board hearing.  As noted, he reported that his knee gives way, feels as if the kneecaps are slipping, and are unstable.  

The Board notes that VA treatment records from May 2013 show that the Veteran complained of knee instability.  An examination conducted in May 2013 also showed mild anterior instability, mild posterior instability, and mild medial-lateral instability bilaterally.  Another examination, dated June 2013, showed no instability and no recurrent patellar subluxation.  

The most recent VA examination, conducted in February 2015, found that the Veteran had no history of recurrent subluxation or lateral instability.  On joint stability testing, the examiner found that the Veteran's anterior instability, posterior instability, medial instability, and lateral instability testing was normal bilaterally. 

Given the inconsistencies between the examiner's reports and the Veteran's lay statements and history, the Board finds that a new examination and opinion is required to reconcile the differences between the May 2013 VA examinations and records as well as the Veteran's lay statements about his sensation of instability in his knees and the examiner's February 2015 examination report.   

Turning to the Veteran's claims of increased ratings for his bilateral knee arthritis with limitation of motion, the Board notes that the February 2015 VA examination included range of motion testing.  The examiner found that the Veteran's left knee range of motion was 0 degrees extension and 115 degrees flexion.  The examiner found that the Veteran's reduced range of motion did not contribute to functional loss.  However, the examiner conceded that there was pain noted on examination, which contributes to functional loss.  The examiner also noted that there was evidence of pain with weight bearing and localized tenderness or pain on palpation of the joint.  The Veteran was able to complete repetitive use testing with at least three repetitions bilaterally, and there was no additional functional loss or range of motion after three repetitions.  

When asked to determine whether pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over time, the examiner indicated that beyond the data that resulted with repetitive range of motion testing in the report, it would be speculative to opine as to whether the Veteran's functional ability is additionally limited over a period of time.  He did not provide a rationale and he did not report the Veteran's contentions regarding the impact that pain, weakness, fatigability or incoordination has on his functional ability.  Further, the Veteran reported flare-ups but the examiner indicated that the examination was not being provided during a flare-up.  As such, the examiner was asked to determine whether pain, weakness, fatigability, or incoordination significantly limits the Veteran's functional ability during a flare-up.  Again, the examiner indicated that he could not opine as to what impact the above-described symptoms would have on the Veteran's functional ability during flare-ups.  He did not provide a rationale or provide any of the Veteran's lay statements regarding his symptoms and functional ability during a flare up.  

The Veteran's service-connected bilateral knee disabilities are currently rated under 38 C.F.R. § 4.71a, which considers the Veteran's limitation of motion in determining the appropriate disability rating.  The United States Court of Appeals for Veterans Claims (Court) has repeatedly held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range of motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.

In this case, while the examiner stated that he could not opine regarding the functional limitations of the Veteran's bilateral knee disability, to include during flare-ups, without speculation, he did not provide a rationale for why he could not do so.  The VA examination is therefore inadequate to this extent.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Therefore, the Board finds that the Veteran should be afforded another VA joints examination that addresses the impact that pain, weakness, fatigability, or incoordination have on the Veteran's functional ability, to include during flare-ups.

Relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his bilateral knee disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, once the above development has been completed, schedule the Veteran for a VA joints examination to determine the current level of severity of his bilateral knee disabilities.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported. 

The examiner should describe all symptomatology related to the Veteran's service-connected bilateral knee disabilities.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  
 
The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

3.  After the development requested above has been completed, the record should again be reviewed. If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


